                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


CURB RECORDS, INC. and MIKE CURB
FOUNDATION,

                          Plaintiffs,

v.                                                            Civil Action No. ____

WILLIAM LEE, as Governor of Tennessee, in his
official capacity; CARTER LAWRENCE, as
Commissioner of the Tennessee Department of
Commerce and Insurance, in his official capacity;
WILLIAM B. HERBERT IV, as Director of the
Nashville Department of Codes and Building Safety,
in his official capacity; and GLENN FUNK, as
District Attorney General for the 20th Judicial
District of Tennessee, in his official capacity,

                          Defendants.




            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                        INTRODUCTION

       1.      Plaintiffs Curb Records, Inc. and the Mike Curb Foundation bring this federal

constitutional challenge to Tennessee Public Chapter No. 453, signed into law on May 17, 2021,

and referred to herein as the “Compelled Sign Law.” See 2021 Tenn. Pub. Acts ch. 453 (to be

codified in Tennessee Code Annotated, Title 68, Chapter 120, Part 1). The Compelled Sign Law

forces businesses and other public and private entities in Tennessee to post an inflammatory,

false, offensive, and discriminatory notice on any multi-user restroom that is open to the public if

the business permits transgender individuals to use that restroom based on their gender identity,



     Case 3:21-cv-00500 Document 1 Filed 06/30/21 Page 1 of 19 PageID #: 3
just as other employees, customers, and visitors are permitted to do. The state-mandated notice

requires such businesses to falsely state that they permit the use of restrooms by “either

biological sex, regardless of the designation on the restroom,” which falsely and offensively

conveys that a transgender woman is not a woman and that a transgender man is not a man.

       2.      The required notice serves no legitimate or rational purpose and solves no actual

problem. It instead seeks to conscript Tennessee businesses and other institutions to spread the

State’s preferred message of fear and intolerance towards transgender people and to falsely

portray them as a threat to the safety or privacy of other members of the public. In so doing, it

also forces businesses like Curb Records and many other Tennessee employers to violate federal

law, which prohibits discrimination against transgender employees.

       3.      The First Amendment to the United States Constitution forbids Tennessee from

compelling Plaintiffs and other private entities to express the State’s discriminatory message.

And under the Constitution’s Supremacy Clause, the Compelled Sign Law is preempted by

federal law and for that independent reason is void and unenforceable.

                                        THE PARTIES

       4.      Plaintiff Curb Records, Inc. (“Curb Records”) is a Tennessee corporation with its

principal office in Nashville, Tennessee. It is one of the most successful independently-owned

record labels in the world.

       5.      Plaintiff Mike Curb Foundation (the “Foundation”) is a Tennessee public benefit

corporation with its principal office in Nashville, Tennessee. Since their inception, Curb Records

and the Foundation have provided grants and gifts totaling more than $100 million in Tennessee

in support of education, historic preservation, the homeless, and a wide range of other civic and

charitable endeavors in local Tennessee communities. These projects include the Curb Center at

                                                2



     Case 3:21-cv-00500 Document 1 Filed 06/30/21 Page 2 of 19 PageID #: 4
Vanderbilt University, the Mike Curb College of Entertainment and Music Business at Belmont

University, the Linda and Mike Curb Institute for Advanced Medical Education at St. Thomas

Hospital, Elvis Presley’s first home in Memphis, Historic RCA Studio B, Historic Columbia

Studio A, Historic Quonset Hut, the Curb Institute for Music at Rhodes College in Memphis, the

Fisk University Jubilee Chair, the Curb Victory Hall for homeless veterans and over 100 other

Tennessee charities.

        6.      Defendant William Lee is Governor of the State of Tennessee. Article III, Section

10 of the Tennessee Constitution requires the governor to “take care that the laws be faithfully

executed.” He is responsible for upholding the laws prescribed by the legislature and ensuring

compliance. Governor Lee is a person within the meaning of 42 U.S.C. § 1983 and was acting

under color of state law at all times relevant to this complaint. Governor Lee maintains an office

in the State Capitol in Nashville. He is sued in his official capacity.

        7.      Defendant Carter Lawrence is Commissioner of the Tennessee Department of

Commerce and Insurance. As Commissioner, Mr. Lawrence is the state fire marshal and, through

the Department’s Fire Prevention Division, is responsible for enforcing the building regulations

contained in Tennessee Code Annotated, Title 68, Chapter 120, Part 1, including the provisions

of the Compelled Sign Law. Commissioner Lawrence is a person within the meaning of 42

U.S.C. § 1983 and was acting under color of state law at all times relevant to this complaint.

Upon information and belief, Commissioner Lawrence resides within this District. He is sued in

his official capacity.

        8.      Defendant William B. Herbert IV is Director of Codes and Building Safety for the

Metropolitan Government of Nashville and Davidson County. The Metro Codes Department is

responsible for administering building codes, works with the fire marshal to facilitate processing

                                                  3



      Case 3:21-cv-00500 Document 1 Filed 06/30/21 Page 3 of 19 PageID #: 5
of permits, and is responsible for inspecting buildings to ensure compliance with applicable law.

Upon information and belief, Director Herbert’s responsibilities include enforcing the building

regulations contained in Tennessee Code Annotated, Title 68, Chapter 120, Part 1, including the

provisions of Compelled Sign Law, for buildings in Metro Nashville. Director Herbert is a

person within the meaning of 42 U.S.C. § 1983 and was acting under color of state law at all

times relevant to this complaint. Upon information and belief, Director Herbert resides within

this District. He is sued in his official capacity.

        9.      Defendant Glenn Funk is District Attorney General for the 20th Judicial District

of Tennessee. As District Attorney, he is responsible for the prosecution of all alleged violations

of state criminal laws that occur within Metropolitan Nashville and Davidson County. One of the

statutes under which District Attorney Funk is authorized to bring criminal prosecutions is

Tennessee Code Annotated § 68-120-108, which establishes as a Class B misdemeanor any

violation or failure to comply with the building regulations contained in Tennessee Code

Annotated, Title 68, Chapter 120, including the provisions of the Compelled Sign Law. District

Attorney Funk is a person within the meaning of 42 U.S.C. § 1983 and was acting under color of

state law at all times relevant to this complaint. Upon information and belief, District Attorney

Funk resides within this District. He is sued in his official capacity.

                                  JURISDICTION AND VENUE

        10.     Plaintiffs bring this action under U.S. Const. art. VI and 42 U.S.C. § 1983 to

redress the deprivation under color of state law of rights secured by the Constitution and laws of

the United States.




                                                      4



      Case 3:21-cv-00500 Document 1 Filed 06/30/21 Page 4 of 19 PageID #: 6
        11.     This Court has jurisdiction of the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1343 because the matters in controversy arise under the Constitution and

laws of the United States. This Court has personal jurisdiction over Plaintiffs and Defendants.

        12.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) and (2) because one or

more Defendants reside in this District and all Defendants reside in this State, and because a

substantial part of the acts and events giving rise to this Complaint occurred in this District.

        13.     This Court has authority to enter a declaratory judgment and to provide

preliminary and permanent injunctive relief pursuant to Rules 57 and 65 of the Federal Rules of

Civil Procedure and 28 U.S.C. §§ 2201 and 2202.

                                    FACTUAL BACKGROUND

                               Enactment of the Compelled Sign Law

        14.     HB 1182, which would become the Compelled Sign Law, was introduced in the

Tennessee General Assembly on February 10, 2021. The primary sponsor was Representative

Tim Rudd. The bill passed in the House of Representatives on March 29, 2021, and passed in the

Senate on April 29, 2021. HB 1182 was signed into law by Governor Bill Lee on May 17 and is

scheduled to become effective on July 1, 2021.

        15.     The Compelled Sign Law provides that “[a] public or private entity or business

that operates a building or facility open to the general public and that, as a matter of formal or

informal policy, allows a member of either biological sex to use any public restroom within the

building or facility shall post notice of the policy at the entrance of each public restroom in the

building or facility.”

        16.     The statute prescribes that the sign must be at least eight inches wide and six

inches tall and be formatted to so that the top third of the sign consists of the word “NOTICE” in

                                                  5



      Case 3:21-cv-00500 Document 1 Filed 06/30/21 Page 5 of 19 PageID #: 7
yellow letters on a red background. The lower two thirds of the sign must contain the following

text in boldface, block letters in black type on a white background: “THIS FACILITY

MAINTAINS A POLICY OF ALLOWING THE USE OF RESTROOMS BY EITHER

BIOLOGICAL SEX, REGARDLESS OF THE DESIGNATION ON THE RESTROOM.”

       17.     The Compelled Sign Law defines the term “policy” to mean “the internal policy

of a public or private entity or such policy as the result of a rule, ordinance, or resolution adopted

by an agency or political subdivision of this state.”

       18.     The Compelled Sign Law provides that the term “public restroom”:

                       (A) Includes a locker room, shower facility, dressing area,
                       or other facility or area that is:
                               (i) Open to the general public;
                               (ii) Designated for a specific biological sex; and
                               (iii) A facility or area where a person would have a
                               reasonable expectation of privacy; and
                       (B) Excludes a unisex, single-occupant restroom or family
                       restroom intended for use by either biological sex.
       19.     The legislative history of the Compelled Sign Law and the circumstances

surrounding its enactment establish that the intended purpose of the Compelled Sign Law is to

require businesses and other entities to issue a warning to others if they allow transgender people

to use a sex-separated restroom that matches their gender identity, rather than the sex they were

assigned at birth.

       20.     During a hearing on the Compelled Sign Law before the House Public Service

Subcommittee, Representative Rudd stated that the bill was necessary to “protect[] women and

children against” people who could “tak[e] advantage of policies, executive orders, or



                                                  6



      Case 3:21-cv-00500 Document 1 Filed 06/30/21 Page 6 of 19 PageID #: 8
legislation[] that [] allow the ‘opposite biological sex’ to enter a [multi-occupancy] restroom,

shower, or locker room.”

       21.     Representative Rudd further stated that with “new [laws] . . . giving transgenders

[sic] [more] rights . . . I don’t want women . . . or children calling me next year [about] how they

have been raped or molested [while using the bathroom facility].”

       22.     During a later hearing, Representative Rudd stated that the bill was suggested by a

constituent at a fundraiser, and that the bill was necessary to respond to executive orders

regarding rights for transgender people “coming out of Washington.”

       23.     The Compelled Sign Law was enacted amid a flurry of hostile legislation

targeting transgender people during the 2021 Tennessee legislative session. Including the

Compelled Sign Law, Governor Lee signed a total of five bills into law that specifically single

out transgender Tennesseans for various forms of discrimination. No other state has enacted so

many bills targeting transgender people in a single legislative session.

       24.     Other Tennessee legislation targeting transgender people adopted in 2021

includes laws (1) banning gender-affirming healthcare for transgender youth, (2) prohibiting

transgender students from competing in sex-specific school sports based on their gender identity,

(3) authorizing lawsuits against public schools when a student, teacher, or school employee

encounters a “member of the opposite sex” in a shared school restroom or changing facility, and

(4) requiring school districts to notify parents of any instruction on sexual orientation or gender

identity and allow them to opt their children out of such instruction.

       25.     The legislative history of the Compelled Sign Law further demonstrates that, in

addition to singling out transgender people for adverse treatment, the Compelled Sign Law was

not enacted to address any real problem or actual public need.

                                                 7



     Case 3:21-cv-00500 Document 1 Filed 06/30/21 Page 7 of 19 PageID #: 9
        26.     During the House floor debates on the Compelled Sign Law, Representative Mike

Stewart asked Representative Rudd, “Has anybody come to you with the need for this bill?

What’s the public policy underlying the bill?”

        27.     Representative Rudd replied, “No one has came to me except I was at a . . . two

years ago, I was at an event in Murfreesboro, for a . . . I think it’s crisis pregnancy, and an

individual come up to me and suggested this. I didn’t run it at the time, and now with everything

going on with executive orders and policies, I think it’s good for everyone involved at least to

put some notice . . . .”

        28.     Representative Stewart asked whether any other states have adopted similar

legislation. Representative Rudd stated: “I don’t know. I didn’t base it on any other states. I

based it on a need here.”

        29.     Representative Stewart continued: “Do you know of any other state, locality, city,

village, town, any entity, anywhere in the world, that’s passed such a, that’s seen the need for

such a bill, and passed it?”

        30.     Representative Rudd stated: “No, I did not research that. I only saw a need for it

to be here, to protect, that firmly protects both sexes. It’s very shocking and can endanger people

if they walk into a restroom that’s marked men or women and the opposite sex is standing there.

It could scare them. It could provoke violence. This way it at least lets people know that they’re

using a facility for both sexes, that it protects them just not to be surprised by this. At least it

makes a minimal effort to let people know.”

        31.     Representative Stewart then stated: “I just want to be sure you have every

opportunity to provide a rational basis for this bill that no other entity or government anywhere



                                                 8



     Case 3:21-cv-00500 Document 1 Filed 06/30/21 Page 8 of 19 PageID #: 10
in the world seems to have seen the need for. Is there any other rational basis you’d like to

articulate as long as we’re on the floor?”

        32.     Representative Rudd stated: “Tennessee’s always on the cutting edge of

protecting its citizens, and I see this as the cutting edge for this particular subject.”

      Impact of the Compelled Sign Law on Curb Records, the Mike Curb Foundation,
                and Businesses and Institutions that Support Fair and Equal
                            Treatment of Transgender Persons

        33.     Grammy award-winning record producer Mike Curb started his career almost six

decades ago in California and founded Curb Records, which has operated for almost three

decades in Nashville, Tennessee, and is one of the most successful independently-owned record

labels in the world. Curb Records has launched the careers of numerous stars. The company has

achieved more than 300 No. 1 records and has been honored by Billboard magazine as Country

Music Label of the Year. Curb artists have received 33 Grammy Awards.

        34.     Curb Records owner Mike Curb is a former acting Governor and elected

Lieutenant Governor of California, a Grammy Award-winning record producer, a Billboard

record producer of the year and a BMI multi award-winning songwriter. During a distinguished

career spanning almost six decades, he has earned multi-faceted success as a songwriter,

producer and record company owner, covering a wide range of musical styles. As an individual,

he has written more than 400 songs, and received prestigious BMI performance awards for his

compositions in the pop and country music genres. He has received a star on the historic

Hollywood Walk of Fame and a star on the Music City Walk of Fame in Nashville. Mike Curb

also partnered with the Grammy Museum in Los Angeles where the Mike Curb Gallery is

located and developed the Grammy Gallery at the Musicians Hall of Fame in Nashville.



                                                   9



     Case 3:21-cv-00500 Document 1 Filed 06/30/21 Page 9 of 19 PageID #: 11
       35.     Since their inception, the Mike Curb Foundation and Curb Records have provided

grants and gifts totaling more than $100 million in Tennessee in support of education, historic

preservation, the homeless and a wide range of services in communities associated with Curb

enterprises. Through lead gifts to major projects, the Foundation has exemplified Mike Curb’s

determination to both give and inspire giving by others. Supported by contributions and by

earnings from Curb Records, the Foundation advances the charitable spirit of America’s

entertainment industry. Today, while maintaining its focus on education, cultural policy,

museums and historic sites, the Foundation is advancing new partnerships, addressing

discrimination in all forms and the needs of underserved populations including the homeless.

       36.     Both Curb Records and the Foundation have as core values anti-discrimination

and respect for diversity. Both entities seek to promote equality and inclusion for all. This

includes equal treatment of transgender persons. Both entities maintain a policy of

nondiscrimination based on sex and transgender status with respect to their employees,

customers, and visitors.

       37.     The Compelled Sign Law stigmatizes transgender persons and encourages

members of the public to view transgender persons as inferior or as a threat to their safety or

privacy. It does so by requiring entities that allow transgender women to use women’s restrooms

and transgender men to use men’s restrooms to post a false and misleading notice stating that

persons of “either biological sex” are permitted to use such restrooms “regardless of the

designation on the restroom.”

       38.     The Compelled Sign Law also increases the risk that transgender persons will be

subjected to violence, harassment, or discrimination; and seeks to deny transgender persons full

and equal access to employment and educational opportunities and places open to the public.

                                               10



    Case 3:21-cv-00500 Document 1 Filed 06/30/21 Page 10 of 19 PageID #: 12
        39.    The Compelled Sign Law promotes the creation of a hostile climate for

transgender individuals in public places including workplaces in Tennessee that maintain

nondiscriminatory access to restrooms. It seeks to foster a culture of fear, hostility, and rejection

of transgender people and to discourage businesses, schools and universities, government

agencies, and other institutions to treat transgender employees, students, customers, and visitors

in a fair and nondiscriminatory manner.

        40.    Curb Records and the Foundation do not wish to convey that damaging and

intolerant message to their employees, customers, visitors, or to the public at large, and they do

not wish for their facilities to be commandeered by the State to spread that message.

        41.    The Compelled Sign Law interferes with Curb Records and the Foundation’s

businesses and charitable interests and risks driving away customers and visitors that they want

to attract by forcing them to convey a message that conflicts with their corporate values of

inclusion, diversity, equality, and respect for all people.

        42.    Curb Records and the Foundation, directly or through other controlled entities,

own and/or have operations in multiple office buildings, recording studios, and historic

properties in Nashville. In an effort to save world-famous Music Row, the Curb entities have

purchased and restored 15 properties on Music Row. Many properties owned or operated by

Curb Records and the Foundation maintain separate men’s and women’s restrooms that are open

to both employees and visitors. Members of the public regularly visit Curb Records and

Foundation properties. Some of the historic properties owned by Foundation entities offer tours

to visitors.

        43.    Both Curb Records and the Foundation permit individuals to use sex-separated

shared restrooms in accordance with their gender identity. Like other men, transgender men are

                                                  11



    Case 3:21-cv-00500 Document 1 Filed 06/30/21 Page 11 of 19 PageID #: 13
permitted to use men’s restrooms, and like other women, transgender women may use women’s

restrooms. Neither entity asks employees or visitors about their “biological sex” or whether they

are transgender before they use public restrooms. Neither entity is aware of having received a

complaint from employees, visitors, or members of the public about this policy, and neither is

aware of any problem or disruption having arisen because of this policy.

       44.     By requiring Curb Records and the Foundation to post the prescribed notice, the

Compelled Sign Law forces them to speak a stigmatizing, demeaning, and discriminatory

message with which they profoundly disagree. These entities seek to promote diversity and

inclusion for all, but the Compelled Sign Law forces them to alter that message and instead send

the false and damaging message that transgender men are not men and transgender women are

not women, and that there is some reason coworkers and members of the public should fear or be

concerned about everyday interactions with transgender people such as using shared sex-

separated restrooms.

       45.     Curb Records and the Foundation are forced to speak the State’s discriminatory

message regardless of whether they post the prescribed notices or decline to do so. Under the

Compelled Sign Law, entities that discriminate against transgender people with respect to

restroom access are not required to post the prescribed signage. For this reason, the Compelled

Sign Law places Curb Records and the Foundation in a dilemma with no solution: If they post

the required notices, they will be directly spreading the State’s stigmatizing message. If, on the

other hand, they do not post the notices, transgender persons and others who are aware of the

Compelled Sign Law may inaccurately believe that Curb Records and the Foundation have a

policy discriminating against transgender people by forbidding them access to restrooms based

on their gender identity. The very existence of the law forces Curb Records and the Foundation

                                               12



    Case 3:21-cv-00500 Document 1 Filed 06/30/21 Page 12 of 19 PageID #: 14
to spread the State’s message that transgender persons are inferior and should not be permitted to

use and enjoy shared public spaces on equal terms with other people.

       46.     Curb Records permits transgender employees and visitors to use restrooms based

on their gender identity not only because it believes it is the right thing to do, but also because

federal law requires it to do so. Curb Records is subject to Title VII of the Civil Rights Act of

1964 (“Title VII”) and must comply with its requirements. With respect to employees, Title VII

prohibits employers from discriminating against current or prospective employees based on sex.

Discriminating against employees because they are transgender is a form of sex discrimination.

       47.     The obligation to refrain from discrimination based on sex includes the obligation

to provide restrooms and similar workplace facilities to employees on a nondiscriminatory basis.

The Equal Employment Opportunity Commission has issued guidance that makes clear that

transgender employees must be allowed to access restroom facilities based on their gender

identity. It is the Commission’s position that “employers may not deny an employee equal access

to a bathroom, locker room, or shower that corresponds to the employee’s gender identity. In

other words, if an employer has separate bathrooms, locker rooms, or showers for men and

women, all men (including transgender men) should be allowed to use the men’s facilities and all

women (including transgender women) should be allowed to use the women’s facilities.”

       48.     The Compelled Sign Law forces Curb Records to violate this federal law. It

would force them to post stigmatizing and discriminatory notices on any shared sex-separated

restrooms that could be used by employees. Title VII prohibits employers from discriminating in

the terms, conditions, or privileges of employment, including by directing such discriminatory

messages to their employees in workplace facilities. Title VII prohibits subjecting transgender

employees to different terms and conditions of employment than non-transgender employees. It

                                                13



    Case 3:21-cv-00500 Document 1 Filed 06/30/21 Page 13 of 19 PageID #: 15
also forbids employers from creating a hostile work environment based on sex including

transgender status. Under the Supremacy Clause, this federal law preempts the Compelled Sign

Law and renders it void and unenforceable.

                                              COUNT I

                     (Violation of First Amendment – Compelled Speech)
                           (By All Plaintiffs Against All Defendants)

       49.     Plaintiffs repeat and incorporate by reference all of the above allegations of this

Complaint as though fully set forth herein.

       50.     The First Amendment to the United States Constitution provides that “Congress

shall make no law . . . abridging the freedom of speech.”

       51.     The First Amendment is applicable to the State of Tennessee under the Fourteenth

Amendment to the United States Constitution.

       52.     The Compelled Sign Law creates a content-based regulation of speech. By

compelling Plaintiffs to speak the particular message contained in the required signage, the

Compelled Sign Law alters the content of Plaintiffs’ speech.

       53.     There is no constitutionally sufficient justification for the Compelled Sign Law’s

content-based regulation of Plaintiffs’ speech. All asserted justifications are entirely hypothetical

and do not address any actual problem or need. The Compelled Sign law is not rationally related

to the furtherance of any legitimate government interest, let alone narrowly tailored to

substantially advance any compelling or important government interest.

       54.     Defendants’ enforcement of the Compelled Sign Law deprives Plaintiffs of their

constitutional rights under color of state law.




                                                  14



    Case 3:21-cv-00500 Document 1 Filed 06/30/21 Page 14 of 19 PageID #: 16
          55.   Defendants’ deprivation of Plaintiffs’ constitutional rights under color of state law

violates 42 U.S.C. § 1983.

          56.   Plaintiffs have no adequate remedy at law to redress the wrongs alleged herein,

which are of a continuing nature and will cause them irreparable harm.

          57.   Accordingly, Plaintiffs are entitled to declaratory and injunctive relief as

requested in this Complaint.

                                              COUNT II

          (Violation of Supremacy Clause, U.S. Const., art. VI — Conflict Preemption)
                           (By Curb Records Against All Defendants)

          58.   Plaintiffs repeat and incorporate by reference all of the above allegations of this

Complaint as though fully set forth herein.

          59.   The Supremacy Clause, U.S. Const. art. VI, cl. 2, provides that federal laws are

“the supreme Law of the Land ... any Thing in the Constitution or Laws of any State to the

Contrary notwithstanding.” Any state law that conflicts with federal law is void and without

effect.

          60.   Federal courts have jurisdiction over suits to enjoin state officials from interfering

with federal rights by enforcing state laws that are preempted by federal law.

          61.   Curb Records met the minimum employee requirements for each working day in

each of twenty or more calendar weeks in the current or preceding calendar year and, therefore,

is subject to the requirements of Title VII of the Civil Rights Act of 1964.

          62.   The Compelled Sign Law requires Curb Records and other employers who have a

non-discriminatory restroom policy to post an offensive, disparaging, stigmatizing, and

discriminatory notice to “warn” people about the presence of transgender people in the restroom.


                                                 15



    Case 3:21-cv-00500 Document 1 Filed 06/30/21 Page 15 of 19 PageID #: 17
This requirement singles out transgender employees for disparate treatment based on their

transgender status and subjects them to a hostile work environment because they are transgender,

which is prohibited by Title VII of the Civil Rights Act of 1964. Because the Compelled Sign

Law conflicts with this federal law and undermines its goals and purposes, it is preempted by

federal law.

       63.     Compliance with both federal and state law is a physical impossibility for Curb

Records, and the Compelled Sign Law stands as an obstacle to the accomplishment and

execution of the full purposes and objectives of Congress, including the objective of preventing

discrimination in employment based on sex.

       64.     Curb Records has no adequate remedy at law to redress the wrongs alleged herein,

which are of a continuing nature and will cause them irreparable harm.

       65.     Accordingly, Curb Records is entitled to declaratory and injunctive relief as

requested in this Complaint.

                                             COUNT III

                     (Denial of Equal Protection – Lack of Rational Basis)
                          (By All Plaintiffs Against All Defendants)

       66.     Plaintiffs repeat and incorporate by reference all of the above allegations of this

Complaint as though fully set forth herein.

       67.     The Fourteenth Amendment of the United States Constitution provides that “[n]o

state shall . . . deny to any person within its jurisdiction the equal protection of the laws.”

       68.     Under the Fourteenth Amendment, all laws must, at a minimum, rationally

advance some legitimate objective of government.




                                                  16



    Case 3:21-cv-00500 Document 1 Filed 06/30/21 Page 16 of 19 PageID #: 18
       69.     By requiring public and private entities and businesses to post the prescribed

notice on restrooms that individuals are permitted to access based on their gender identity, the

Compelled Sign Law creates unique and unequal burdens on entities such as Curb Records and

the Foundation that are not placed on other businesses and entities. Entities such as Plaintiffs,

which do not discriminate against transgender persons with respect to restroom access, are

required to post the prescribed signage, while business and entities that maintain a policy of

discrimination are not required to do so.

       70.     Institutions such as Plaintiffs that seek to promote fair and equal treatment of all

Tennesseans, including their transgender employees, customers, and visitors, are thereby

compelled to actively participate in the State’s goal of stigmatizing and creating a hostile climate

for transgender persons by posting notices whose sole purpose and effect is to promote a hostile

climate. Moreover, they are forced to contribute their own money and other resources to this

effort, because the Compelled Sign Law requires the posting of the prescribed signage to be done

at the covered business or entity’s expense.

       71.     The Compelled Sign Law violates equal protection by unequally burdening

Plaintiffs’ exercise of their fundamental constitutional rights. Entities such as Plaintiffs that seek

to promote the message of equality and fairness toward transgender persons are instead forced to

speak the State’s preferred message by posting the prescribed notices, while entities that do not

seek to promote such a message of inclusion are not compelled to post such notices announcing

their lack of inclusion (and lack of compliance with federal law).

       72.     The Compelled Sign Law is not rationally related to the furtherance of any

legitimate government interest, let alone narrowly tailored to substantially advance any

compelling or important government interest. It is instead rooted in animus toward and moral

                                                 17



    Case 3:21-cv-00500 Document 1 Filed 06/30/21 Page 17 of 19 PageID #: 19
disapproval of transgender people and those who seek to promote fair and equal treatment of

transgender people.

       73.       Defendants’ deprivation of Plaintiffs’ constitutional rights under color of state law

violates 42 U.S.C. § 1983.

       74.       Plaintiffs have no adequate remedy at law to redress the wrongs alleged herein,

which are of a continuing nature and will cause them irreparable harm.

       75.       Accordingly, Plaintiffs are entitled to declaratory and injunctive relief as

requested in this Complaint.



                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment as follows:

       1. Declaring that the Compelled Sign Law violates the First Amendment of the United

             States Constitution, both facially and as applied to Plaintiffs, and may not be enforced

             by Defendants and/or any other Tennessee state and/or local official.

       2. Declaring that the Compelled Sign Law is preempted by federal law and therefore is

             void under the Supremacy Clause, U.S. Const. art. VI, cl. 2, and may not be enforced

             by Defendants and/or any other Tennessee state and/or local official.

       3. Declaring that the Compelled Sign Law violates the Equal Protection Clause of the

             Fourteenth Amendment of the United States Constitution, both facially and as applied

             to Plaintiffs, and may not be enforced by Defendants and/or any other Tennessee state

             and/or local official.

       4. Preliminarily and permanently enjoining enforcement of the Compelled Sign Law by

             Defendants; their officers, employees, and agents; all individuals under any

                                                  18



    Case 3:21-cv-00500 Document 1 Filed 06/30/21 Page 18 of 19 PageID #: 20
     Defendant’s supervision, direction, or control; and all persons acting in concert or

     participation with any Defendant.

  5. Awarding Plaintiffs their costs, expenses, and reasonable attorneys’ fees according to

     42 U.S.C. § 1988 and any other applicable laws; and

  6. Granting such other and further relief as the Court deems just and proper.



  Respectfully submitted,                       Dated: June 30, 2021


  /s/ William L. Harbison
  William L. Harbison (No. 7012)                Abby R. Rubenfeld (No. 6645)
  J. Scott Hickman (No. 17407)                  RUBENFELD LAW OFFICE, PC
  Phillip F. Cramer (No. 20697)                 202 South Eleventh Street
  John L. Farringer (No. 22783)                 Nashville, Tennessee 37206
  SHERRARD ROE VOIGT HARBISON, PLC              (615) 386-9077
  150 3rd Avenue South, Suite 1100              arubenfeld@rubenfeldlaw.com
  Nashville, Tennessee 37201
  (615) 742-4200
  bharbison@srvhlaw.com
  shickman@srvhlaw.com
  pcramer@srvhlaw.com
  jfarringer@srvhlaw.com

  Shannon P. Minter                             Jennifer L. Levi
  (pro hac vice to be filed)                    (pro hac vice to be filed)
  Christopher F. Stoll                           GLBTQ LEGAL ADVOCATES & DEFENDERS
  (pro hac vice to be filed)                     18 Tremont, Suite 950
  NATIONAL CENTER FOR LESBIAN RIGHTS             Boston, Massachusetts 02108
  870 Market Street, Suite 370                   (617) 388-5140
  San Francisco, California 94102                 jlevi@glad.org
  (415) 392-6257
  sminter@nclrrights.org
  cstoll@nclrrights.org

  Attorneys for Plaintiffs Curb Records, Inc.
  and Mike Curb Foundation




                                          19



Case 3:21-cv-00500 Document 1 Filed 06/30/21 Page 19 of 19 PageID #: 21
